Citation Nr: 1048509	
Decision Date: 12/30/10    Archive Date: 01/11/11

DOCKET NO.  10-31 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to payment from the 'Filipino Veterans Equity 
Compensation Fund.'


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant contends that he had active service during World 
War II in the Philippine guerrilla forces from October 1944 to 
September 1945.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2010 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which denied entitlement to payment 
from the 'Filipino Veterans Equity Compensation Fund,' on the 
basis that valid military service in the U.S. Armed Forces had 
not been established.  A notice of disagreement was received in 
March 2010, a statement of the case was issued in June 2010, and 
a substantive appeal was received in July 2010.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The appellant is not an eligible person for purposes of 
entitlement to payment from the 'Filipino Veterans Equity 
Compensation Fund.'


CONCLUSION OF LAW

The criteria for entitlement to a one-time payment from the 
'Filipino Veterans Equity Compensation Fund' have not been met.  
38 U.S.C.A. §§ 101, 5107 (West 2002); American Recovery and 
Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 
2009); 38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 
C.F.R § 3.159, amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  VA's duties to assist and notify have been 
considered in this case.  However, as it is the law, and not the 
facts, that are dispositive of the appeal, the duties to notify 
and assist imposed by the VCAA are not applicable to this claim.  
See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  The 
enactment of the VCAA does not affect matters on appeal from the 
Board when the question is limited to statutory interpretation.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  Because 
qualifying service and how it may be established are outlined in 
statute and regulation, and because service department 
certifications of service are binding on VA, the Board's review 
is limited to interpreting the pertinent law and regulations.

Analysis

Under the American Recovery and Reinvestment Act, a one-time 
benefit is provided for certain Philippine veterans to be paid 
from the 'Filipino Veterans Equity Compensation Fund.'  American 
Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted 
February 17, 2009).

Section 1002 addresses Payments to Eligible Persons Who Served in 
the United States Armed Forces in the Far East during World War 
II.  Section 1002 (c)(1) provides that the Secretary may make a 
payment from the compensation fund to an eligible person who, 
during the one-year period beginning on the date of the enactment 
of this Act, submits to the Secretary a claim for benefits under 
this section.  Section 1002 (d) provides that an eligible person 
is any person who-- (1) served--(A) before July 1, 1946, in the 
organized military forces of the Government of the Commonwealth 
of the Philippines, while such forces were in the service of the 
Armed Forces of the United States pursuant to the military order 
of the President dated July 26, 1941, including among such 
military forces organized guerrilla forces under commanders 
appointed, designated, or subsequently recognized by the 
Commander in Chief, Southwest Pacific Area, or other competent 
authority in the Army of the United States; or (B) in the 
Philippine Scouts under section 14 of the Armed Forces Voluntary 
Recruitment Act of 1945 (59 Stat. 538); and (2) was discharged or 
released from service described in paragraph (1) under conditions 
other than dishonorable.

For the purpose of establishing entitlement to VA benefits, VA 
may accept evidence of service submitted by a claimant, such as a 
Department of Defense (DD) Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate United States service 
department under the following conditions: (1) the evidence is a 
document issued by the United States service department; (2) the 
document contains needed information as to length, time and 
character of service; and, (3) in the opinion of VA, the document 
is genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a).

The United States Court of Appeals for Veterans Claims has held 
that the Secretary has lawfully promulgated regulations making 
service department findings 'binding on the VA for purposes of 
establishing service in the U.S. Armed Forces.'  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  In addition, service 
department findings are binding on VA for purposes of 
establishing service in the U.S. Armed Forces.  Id.

The appellant contends that he is entitled to VA benefits due to 
recognized guerrilla service during World War II.  Specifically, 
his February 2009 claim and subsequent correspondence contends 
that he was a member of "Vera's Tayabas Guerillas" from an 
unknown date (the date of October 1, 1944 was specified in 
earlier items of correspondence) until September 30, 1945.  The 
appellant has not claimed that he served with the Philippine 
Scouts.  He has submitted a personal affidavit attesting to his 
service in April 2009.  He also submitted a March 1999 
"Confirmation of Military Service" issued by a Philippine 
Military Service Board, in addition to documents issued by 
Philippine government offices including the Philippine Veterans 
Affairs Office.

The Board notes that the Philippine service documents submitted 
by the appellant are not the type of service documents that 
suffice to establish his service.  He is claiming service in the 
recognized Guerilla units that served the U.S. Armed Forces, Far 
East, and none of those documents are from a U.S. service 
department.

Previously, in a September 1990 filing of a claim for VA 
benefits, the appellant reported that he entered active service 
on October 1, 1944 and served until September 30, 1945.  He 
submitted an August 1990 statement presenting substantially the 
same information reflected in his later statements and 
contentions.    Significantly, the Board notes that no new 
pertinent factual contentions, identifying information, or 
significant details of alleged service have been added to the 
record by the appellant's recent statements beyond what was 
already of record from his statements in 1990.

In May 1976 and in February 1991, the National Personnel Records 
Center (NPRC) twice certified that the appellant had no service 
as a member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States Armed 
Forces; no new pertinent identifying information or relevant 
details concerning the alleged service have been added to the 
record since the time of these certifications.  The NPRC finding 
is binding on VA for purposes of establishing service in the 
United States Armed Forces.  Spencer v. West, 13 Vet. App. 376 
(2000).  Given the applicable statutory and regulatory provisions 
recited above and the facts of this case, the Board finds that 
the appellant does not meet the basic eligibility requirements 
for VA benefits.

The Board acknowledges that the appellant reports that he had 
additional documentary evidence concerning his service that is 
unavailable due to having been destroyed in a fire at his home.  
In particular, the appellant alleges that he was in possession of 
a document from a United States commanding officer certifying his 
service.  However, the Board may only consider evidence that is 
actually of record and, furthermore, notes that all of the 
reported details of service have been previously submitted to the 
NPRC with the result being a binding determination that none of 
the appellant's service was with recognized guerillas or 
otherwise qualifying for benefits in this case.

The Board also finds that the appellant's December 1994 
submission of an affidavit of Gaudencio Vera, reportedly the 
commanding officer of the guerilla unit in question, does not 
change the outcome of this case.  The Board acknowledges that the 
affidavit was submitted after the most recent NPRC certification 
of this matter, but the affidavit is not from a U.S. service 
department nor does it present any different identifying 
information or pertinent service details than were already of 
record for the NPRC certification attempts.  The Board also 
observes that this affidavit indicates that the appellant's name 
"is not carried in the recognized roster of the Vera's Tayabas 
Guerilla Bn.," explaining that many who served in the battalion 
were omitted from such registration due to requirements of "the 
AFWESPAC, US ARMY."  Thus, although the affidavit apparently 
seeks to lobby for greater official U.S. recognition of the 
appellant's service, it indicates that the appellant's service 
was not actually officially recognized, which is consistent with 
the NPRC certification.  The Board does not have the authority to 
reconsider the determinations of the U.S. service departments 
with regard to official determinations concerning such service.

The documents submitted by the appellant were not issued by the 
United States service department in accordance with 38 C.F.R. 
3.203(a).  As indicated above, the NPRC has twice certified that 
the appellant had no service as a member of the Philippine 
Commonwealth Army, including as a recognized guerrilla in service 
of the United States of America.  No additional facts, such as 
alternate name spellings, or different dates of service/service 
numbers have been received to warrant recertification.

Therefore, based on the evidence of record, the Board must 
conclude that the appellant's claim for a one-time payment from 
the 'Filipino Veterans Equity Compensation Fund' is without legal 
merit.  The NPRC has certified that the appellant had no service 
as a member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States Armed 
Forces.  There is no evidence showing qualifying service in the 
Philippine Scouts.  While the Board is not disputing the 
authenticity of the documents submitted or the appellant's claims 
concerning his service, service still must be confirmed by the 
service department of the United States.  VA is prohibited from 
finding, on any basis other than a service department document or 
service department verification, that a particular individual 
served in the U.S. Armed Forces.  Service department findings are 
binding on VA for purposes of establishing service in the United 
States Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).

The documents submitted by the appellant are not service 
department documents with all of the required information such as 
length, time and character of service; they are therefore 
insufficient to establish qualifying service for purposes of VA 
benefits.  38 C.F.R. § 3.203(a).  In short, under 38 C.F.R. 
§§ 3.41 and 3.203, Philippine veterans are not eligible for 
veterans' benefits unless a United States service department 
documents or certifies their service.  See Duro, supra; see also 
Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).  The Board notes 
that the law, and not the facts, is dispositive in this case.  As 
the law, and not the evidence, is dispositive, the appeal is 
denied due to the absence of legal merit.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

In conclusion, the Board finds, based upon the service 
department's certification and the law applicable to this case, 
that the appellant is not eligible to a one-time payment from the 
'Filipino Veterans Equity Compensation Fund.'  Therefore, the 
appellant's claim must be denied as a matter of law.


ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


